Case: 19-12435   Date Filed: 03/30/2020   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12435
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:18-cr-80242-RLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ENRIQUE SALGADO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2020)

Before JILL PRYOR, HULL and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 19-12435      Date Filed: 03/30/2020   Page: 2 of 4



      Enrique Salgado appeals his 33-month sentence, which the district court

imposed after he pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g) and 924(a)(2). Salgado argues that his sentence is

substantively unreasonable. In response, the government contends that Salgado’s

appeal is barred by the sentence-appeal waiver in his plea agreement. After careful

review, we agree and dismiss this appeal.

      Salgado pled guilty pursuant to a plea agreement. As part of that agreement,

he executed a sentence appeal waiver, in which he agreed to waive his right to

appeal any sentence imposed, or the manner in which the sentence was imposed,

unless the sentence imposed was (1) in excess of the statutory maximum, or (2) the

result of an upward departure or variance from the advisory guideline range

calculated by the district court at sentencing. The waiver also provided that, if the

government appealed, Salgado would be released from the waiver. At the change-

of-plea hearing, the district court expressly addressed the appeal waiver and its

limited exceptions. Salgado confirmed that he understood both the waiver and the

exceptions. After the district court accepted Salgado’s guilty plea, it sentenced

him to 33 months’ imprisonment, the bottom of the applicable guidelines range,

and 3 years’ supervised release.

       “We review the validity of a sentence appeal waiver de novo.” United

States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). We will enforce a


                                           2
               Case: 19-12435     Date Filed: 03/30/2020    Page: 3 of 4



sentence appeal waiver if it was made knowingly and voluntarily. United States v.

Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). To establish that the waiver was

made knowingly and voluntarily, the government must show either that (1) “the

district court specifically questioned the defendant” about the waiver during the

plea colloquy, or (2) the record makes clear that “the defendant otherwise

understood the full significance of the waiver.” Id. at 1351. The district court

must clearly convey to the defendant the circumstances under which he is giving

up the right to appeal. See id. at 1352-53. “An appeal waiver includes the waiver

of the right to appeal difficult or debatable legal issues or even blatant error.”

United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). However,

we have noted that “[i]n extreme circumstances—for instance, if the district court

had sentenced [the defendant] to a public flogging—due process may require that

an appeal be heard despite a previous waiver.” United States v. Howle, 166 F.3d
1166, 1169 n.5 (11th Cir. 1999). Nonetheless, “[w]e have consistently enforced

knowing and voluntary appeal waivers according to their terms.” United States v.

Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006). We apply “a strong presumption

that [a defendant’s] statements made during the [plea] colloquy are true.” United

States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

      We conclude that Salgado knowingly and voluntarily waived his right to

appeal his sentence. See Johnson, 541 F.3d at 1066; Bushert, 997 F.2d at 1350.


                                           3
              Case: 19-12435     Date Filed: 03/30/2020   Page: 4 of 4



Salgado signed the plea agreement containing the sentence-appeal waiver, and the

district court fully informed him about the waiver and its exceptions, after which

Salgado confirmed that he understood and agreed to the waiver and its exceptions.

See Bushert, 997 F.2d at 1352-53. We apply a strong presumption that Salgado’s

statements were true. See Medlock, 12 F.3d at 187.

      Further, none of the exceptions to the waiver was satisfied here. Salgado’s

33-month sentence and 3-year term of supervised release were not an upward

departure or variance above his guideline range, his sentence does not exceed the

statutory maximum sentence of 10 years’ imprisonment, see 18 U.S.C. § 924(a)(2),

and the government has not appealed. Lastly, Salgado’s 33-month sentence,

imposed within his advisory guideline range, does not constitute the type of

extreme due process violation that would necessitate review despite his valid

appeal waiver. See Howle, 166 F.3d at 1169 n.5.

      Salgado’s sentencing challenges are barred by his valid appeal waiver; we

therefore dismiss his appeal without addressing the merits of his substantive

reasonableness challenge.

      APPEAL DISMISSED.




                                         4